            Case
             Case2:20-cv-00732-DSC Document
                  2:05-mc-02025 Document 7381 Filed
                                               Filed05/20/20
                                                     05/20/20 Page
                                                               Page11ofof55




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF PENNSYLVANIA
_________________________________________
EUGENE SCALIA,                              )
SECRETARY OF LABOR,                         )
UNITED STATES DEPARTMENT OF LABOR,          )
                                            )
                        Plaintiff,          )
                                            )                     20-732
            v.                              ) Civil Action No. __________
                                            )
IDEAL HOMECARE AGENCY, LLC.;                )
and MADHAV DHITAL,                          )
                                            )
                        Defendants.         )
                                            )

                                          COMPLAINT

       Plaintiff, Eugene Scalia, Secretary of Labor, United States Department of Labor

(“Plaintiff”) brings this action to enjoin Ideal Homecare Agency LLC., a Pennsylvania

corporation, and Madhav Dhital, individually and as president, officer, and manager of the

aforementioned corporation (collectively, “Defendants”), from violating the provisions of

Sections 7, 11(c), 15(a)(2), and 15(a)(5) of the Fair Labor Standards Act of 1938, as amended, 29

U.S.C. § 201, et seq. (“the Act”), and for a judgment against Defendants in the total amount of

back wage compensation found by the Court to be due to any of the employees of Defendants

pursuant to the Act and an equal amount due to the employees of Defendants in liquidated

damages.

       1.      Jurisdiction of this action is conferred upon the Court by Section 17 of the Act, 29

U.S.C. § 217, and by 28 U.S.C. §§ 1331 and 1345.

       2.      Defendant Ideal Homecare Agency LLC (“Ideal”) is a corporation duly organized

under the laws of the State of Pennsylvania. Ideal’s registered office and principal place of

business is 330 Curry Hollow Rd., Pittsburgh, PA 15236 in Allegheny County, within the
            Case
             Case2:20-cv-00732-DSC Document
                  2:05-mc-02025 Document 7381 Filed
                                               Filed05/20/20
                                                     05/20/20 Page
                                                               Page22ofof55




jurisdiction of this Court. Ideal is engaged in a home health care business operating out of this

same address, within the jurisdiction of this Court.

       3.      Defendant Madhav Dhital is the owner, president, and registered agent of Ideal.

Dhital directed employment practices and has directly or indirectly acted in the interest of Ideal

in relation to its employees at all relevant times herein, including hiring, firing, supervising,

signing paychecks, and setting the conditions of employment for home health aides and

caregivers.

       4.      The business activities of Defendants, as described herein, are and were related

and performed through unified operation or common control for a common business purpose and

constitute an enterprise within the meaning of Section 3(r) of the Act.

       5.      Defendants employ persons in domestic service for profit, which affects

commerce per Section 2(a)(5) of the Act. Defendants’ employees provide in-home healthcare

services to Ideal’s clients. The enterprise has had an annual gross volume of sales made or

business done in an amount not less than $500,000.00. Therefore, the employees of Defendants

are employed in an enterprise engaged in commerce within the meaning of Section 3(s)(1)(A) of

the Act.

       6.      Defendants violated the provisions of Sections 7 and 15(a)(2) of the Act by

employing their employees in an enterprise engaged in commerce or handling goods or materials

that have been moved in or produced for commerce for workweeks longer that those prescribed

in Section 7 of the Act without compensating said employees for employment in excess of the

prescribed hours at rates not less than one and one-half times their regular rates. Therefore,

Defendants are liable for the payment of unpaid overtime compensation and an equal amount of

liquidated damages under Section 16(c) of the Act.




                                                  2
            Case
             Case2:20-cv-00732-DSC Document
                  2:05-mc-02025 Document 7381 Filed
                                               Filed05/20/20
                                                     05/20/20 Page
                                                               Page33ofof55




       7.      For example, during the time period from at least December 24, 2016, through at

least December 15, 2018, Defendants failed to compensate certain of their employees employed

as caregivers who worked over 40 hours in a workweek hours at rates not less than one and one-

half times their regular rates. These employees worked at least one hour in excess of forty per

workweek, and many employees worked between approximately 50 and 90 hours total per

workweek on average. Defendants only paid these employees their straight-time hourly rates for

all hours worked, and did not pay the required one and one-half premium rate for overtime hours

worked. Even when Defendants began paying some caregivers the proper overtime premium, they

continued paying others straight time for overtime.

       8.      Defendants violated the provisions of Sections 11(c) and 15(a)(5) of the Act in

that Defendants failed to make, keep, and preserve adequate and accurate records of their

employees, which they maintained as prescribed by the regulations issued and found at 29 C.F.R.

Part 516.

       9.      For example, Defendants failed to keep and preserve payroll records for

employees for at least three years, including employees’ full name, home address, date of birth,

sex, occupation, time and day of the start of their workweek, regularly hourly rate of pay, hours

worked each day and each workweek, total weekly straight-time earnings, total weekly overtime

premium pay, total additions to or deductions from wages, total wages paid per pay period, and

date of payment and period covered by payment. 29 C.F.R. §§ 516.2(a), 516.5(a). Further,

Defendants failed to keep accurate records of employees’ weekly overtime premium pay due to

their practice of paying employees their straight time hourly rates for all hours worked.

Defendants also failed to keep accurate records of amounts due to employees for time spent

traveling between clients’ homes.




                                                  3
          Case
           Case2:20-cv-00732-DSC Document
                2:05-mc-02025 Document 7381 Filed
                                             Filed05/20/20
                                                   05/20/20 Page
                                                             Page44ofof55




       WHEREFORE, cause having been shown, the Secretary prays for judgment against

Defendants providing the following relief:

       (1)     For an injunction issued pursuant to Section 17 of the Act permanently enjoining

and restraining Defendants, their officers, agents, servants, employees, and those persons in

active concert or participation with Defendants who receive actual notice of any such judgment,

from violating the provisions of Sections 7, 11(c), 15(a)(2) and 15(a)(5) of the Act; and

       (2)     For judgment pursuant to Section 16(c) of the Act finding Defendants liable for

unpaid minimum wage and overtime compensation due to certain of Defendants’ current and

former employees listed in the attached Schedule A for the period from at least December 24,

2016, through at least December 15, 2018, and for an equal amount due to certain of Defendants’

current and former employees in liquidated damages. Additional amounts of back wages and

liquidated damages may also be owed to certain current and former employees of Defendants

listed in the attached Schedule A for violations continuing after December 15, 2018, and may be

owed to certain current and former employees presently unknown to the Secretary for the period

covered by this Complaint, who may be identified during this litigation and added to Schedule A;

or

       (3)     In the event liquidated damages are not awarded, for an injunction issued pursuant

to Section 17 of the Act restraining Defendants, their officers, agents, employees, and those

persons in active concert or participation with defendants, from withholding the amount of

unpaid minimum wages and overtime compensation found due defendants’ employees and

prejudgment interest computed at the underpayment rate established by the Secretary of the

Treasury pursuant to 26 U.S.C. § 6621.




                                                 4
          Case
           Case2:20-cv-00732-DSC Document
                2:05-mc-02025 Document 7381 Filed
                                             Filed05/20/20
                                                   05/20/20 Page
                                                             Page55ofof55




       FURTHER, Plaintiff prays that this Honorable Court award costs in his favor, and an

order granting such other and further relief as may be necessary and appropriate.

  Respectfully submitted,


  Mailing Address:                           UNITED STATES DEPARTMENT OF LABOR

  U.S. Department of Labor                   Kate S. O’Scannlain
  Office of the Regional Solicitor           Solicitor of Labor
  170 S. Independence Mall West
  Suite 630E, The Curtis Center              Oscar L. Hampton III
  Philadelphia, PA 19106                     Regional Solicitor

                                             /s/ John M. Strawn
                                             John M. Strawn
                                             PA Bar ID No. 49789
                                             strawn.john@dol.gov
                                             215.861.5145

                                             /s/ M. del Pilar Castillo
                                             M. del Pilar Castillo
                                             PA Bar ID. No. 311215
                                             castillo.m.pilar@dol.gov
                                             215.861.5186




                                                5
